Citation Nr: 1550345	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  11-30 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES


1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Gower, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to December 1964 and February 1968 to August 1969.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the above claims.  

In a September 2014 decision, the Board denied service connection for hypertension, headaches, and ischemic heart disease, and remanded the issue of service connection for arthritis.  

Pursuant to the Board remand, the Veteran was afforded a VA examination with regard to his arthritis claim in November 2014.  As will be discussed below, the VA examination provided was inadequate.  The RO again denied entitlement to service connection for arthritis in a December 2014 supplemental statement of the case.  

The Veteran appealed the September 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2015 Joint Motion for Partial Remand (Joint Motion), the parties moved to partially vacate the September 2014 decision.  As noted in the Joint Motion, the Veteran withdrew his pending appeals as to service connection for headaches and ischemic heart disease.  The Court granted the Joint Motion and remanded the matter of entitlement to service connection for hypertension to the Board.

In a June 2015 letter, the Board provided the Veteran and his representative the opportunity to submit additional evidence and argument in support of his appeal.  In response to the Board's letter, the Veteran's representative submitted a statement in July 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

As indicated above, the Veteran's claim of service connection for hypertension was remanded to the Board in a May 2015 Joint Motion for Partial Remand, as adopted by the Court's May 2015 Order.

VA's duty to assist includes providing a medical examination when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Pursuant to McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA medical examination must be provided where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain disease manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.

As noted in the prior Board decision, the Veteran has a current diagnosis of hypertension, and exposure to Agent Orange was conceded based on his service in the Republic of Vietnam.  See Board Remand at 4.  The Joint Motion notes a National Academy of Sciences (NAS) article concluding there is limited or suggestive evidence of an association between Agent Orange exposure and hypertension.  See Nat'l Acad. of Sci., Inst. Of Med., Veterans & Agent Orange: Update 2010 (2011).  As noted in the Joint Motion, the third prong of McLendon, an indication that the disability or persistent or recurrent symptoms of a disability "may be associated" with the Veteran's service or service-connected disability, is a low threshold to trigger the necessity of a medical examination.  20 Vet. App. at 83.  The NAS article satisfies this threshold by suggesting a possible association between Agent Orange exposure and hypertension.

In consideration of the Joint Motion, the Board finds that a remand is necessary in order to obtain a medical opinion addressing whether the Veteran's hypertension is related to a disability incurred or aggravated during his active military service.  See 38 C.F.R. §§ 3.159(c)(4), 3.303, 3.307, 3.309(a),(e), 3.312.  

With regard to the Veteran's claim of service connection for arthritis, a VA examination was obtained in November 2014 pursuant to the Board remand.  The examiner addressed the Veteran's claim for arthritis of both knees, hands, hips, and low back.  The examiner concluded that the Veteran had osteoarthritis related to the natural aging process.  She noted that the most up-to-date medical literature is silent for evidence to support that "working and being out in nasty weather" in Vietnam (as the Veteran claims) could be a cause of his current arthritis.  

The examiner stated in her rationale that the Veteran's medical records were silent for claimed degenerative changes until 2009, forty years post-separation from active duty.  However, the medical records in the claims file document a history of arthritis as early as September 2001.  See VA Treatment Records (VBMS entry dated May 15, 2008, pg. 8).  VA treatment records also show left shoulder pain and suspected degenerative joint disease in February 2003, as well as low back pain in April 2005.  See VA Treatment Records (VBMS entry dated May 18, 2008, pg.1; VBMS entry dated December 1, 2008, pg. 38).  These records demonstrate a history of arthritis and degenerative changes prior to 2009, contrary to the examiner's statement.  Therefore, because the November 2014 VA examiner's conclusions are based upon incorrect facts, the examination is inadequate for evaluation purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008); Reonal v. Brown, 5 Vet. App. 458 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.")  Moreover, the November 2014 VA examination did not address the Veteran's contention of arthritis in his shoulders.  See September 2011 Statement of the Case (characterizing the Veteran's claim as arthritis of multiple joints, to include shoulders, hands, hips, and legs).  Thus, a remand is necessary for another VA examination.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has received.  The Board is particularly interested in records from Dr. McConnell, as well as records of treatment that the Veteran may have received at any VA health care facility since December 2010.  All such available documents should be associated with the claims file.

2. Schedule the Veteran for VA examination(s): 

a. To determine the etiology of his hypertension.  Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed hypertension had its clinical onset in service or within one year of service, or is otherwise related to his military service, to include his presumed herbicide exposure. 

In providing this opinion, the examiner should address the National Academy of Sciences article, cited above, discussing the association between Agent Orange and hypertension.

b. To determine the etiology of his arthritis alleged to exist in his shoulders, hands, hip, legs, knees, and low back.  Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed arthritis had its clinical onset in service or within one year of service, or is otherwise related to his military service.

The VA examiner(s) are advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If an examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

Reasons should be provided for any opinion rendered.  If an examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided, and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3. Thereafter, readjudicate the issues remaining on the appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




